Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed May 18, 2021 in reply to the Non-final Office Action mailed February 18, 2021. Claims 21 and 25 have been amended; claims 1-20 have been canceled; and no claims have been newly added. Claim 31 has been withdrawn. Claims 21-30 and 32 are currently under examination. 
Withdrawal of Prior Claim Objections
Claim 25 has been satisfactorily amended. Therefore, the objection to claim 25 presented in the Non-final Office Action mailed February 18, 2021 is hereby withdrawn.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “based on the total mass in the first vessel in fluid contact with the at least one pharmaceutically active compound”, which renders the the total mass in the first vessel in fluid contact with the at least one pharmaceutically active compound”, and its relationship to “less than 5% of liquid-state propellant”. First, one of ordinary skill in the art cannot definitively ascertain whether the first vessel thus must necessarily contain liquid hydrofluoroalkane propellant. Second, one of ordinary skill in the art cannot definitively ascertain whether the “less than 5%” limitation applies only to the amount, i.e. the mass, of liquid hydrofluoroalkane propellant that is in physical contact with active particles, or rather the amount of liquid hydrofluoroalkane propellant based on the mass of all ingredients as a whole in the entire first vessel. Indeed, even if the first vessel contained a large amount of liquid propellant but only a few microparticles of active homogeneously dispersed in this large quantity of liquid propellant, only a tiny fraction (e.g. less than 5%) of the entire mass of the liquid propellant would actually be in contact (fluid contact) with the active particles at any one instant of time (i.e. the molecules of propellant touching the outer surface of the scant few tiny active particles). 
***For examination at this time, the claim is being interpreted, by way of a best guess, as intending to mean that the first vessel contains less than 5% of liquid propellant based on the total mass of all the ingredients present in the first vessel, and this can include zero liquid propellant. Applicant, however, is advised to clean up the claim language. 
Claim 21 stipulates that each of the first and second vessels have “a mass of polar co-solvent of less than 1% of the total mass of the pharmaceutical composition produced herein”. One of ordinary skill in the art cannot definitively ascertain whether “of 
Claim 21 stipulates that the poly(ethylene oxide) polymer is limited to one with a “low” molecular weight. The term “low” is a relative, arbitrary and subjective criterion. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of “low” and thus what constitutes low and not low. Applicant has furnished no evidence in support of their assertion to the contrary, i.e. that “one of skill in the art understands what low means in the context of PEO”. 
Claim 24, which depends from claim 21, stipulates in a wherein clause that “liquid hydrofluoroalkane propellant is added to the intermixture”. Claim 21 merely provides that “a quantity” of the liquid hydrofluoroalkane propellant…from the second vessel is transferred into the first vessel. In other words, claim 21 provides that not all of the liquid hydrofluoroalkane propellant from the second vessel is transferred into the first vessel, but only some “quantity”, i.e. some fraction, of it, which could range from more than zero up to 100% of the amount in the second vessel. 
Hence, claim 24 has two interpretations in light of claim 21. First, the expression “further comprises adding liquid hydrofluoroalkane propellant” simply means adding a greater “quantity” (i.e. a greater fraction) of the liquid hydrofluoroalkane propellant originally present in the second vessel, i.e. beyond the “quantity” (i.e. fraction) of the total amount of liquid hydrofluoroalkane propellant originally present in the second vessel required in claim 21. An alternative interpretation is that the expression “further comprises adding liquid hydrofluoroalkane propellant” is exclusively limited to adding all of the liquid hydrofluoroalkane propellant that was originally present in the second vessel. 
***claim 24 is being interpreted, in like manner to claim 21, to be open to any and all quantities of liquid hydrofluoroalkane propellant.
Claims 22-30 and 32 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sawant et al. (U.S. Patent Application Pub. No. 2007/0286814), in view of Govind et al. (U.S. Patent Application Pub. No. 2005/0089478) and Errington (3M [online]; 2012).
Applicant Claims
Applicant’s elected subject matter is directed to a method of making a pharmaceutical composition comprising transferring from a second vessel a quantity of an excipient mixture containing liquid HFA-227 propellant, 0.01-3 wt% of a poly(ethylene oxide) polymer, and a polyvinylpyrrolidone polymer into a first vessel containing vapor-phase HFA-227 propellant, and the mixture of budesonide and formoterol fumarate dihydrate in particle form having diameter of less than or equal to 10 microns, and being “substantially-free” of liquid HFA-227 propellant; wherein both the second vessel and the first vessel are “substantially free” of a polar co-solvent.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Sawant et al. disclose a method of making a stable aerosol pharmaceutical formulation suitable for MDI administration comprising making an excipient solution in one vessel comprising 0.05-1 wt% PEG200 or PEG400 (i.e. low-molecular weight poly(ethylene oxide)), polyvinylpyrrolidone polymers, and e.g. HFA-227 propellant; making a homogenized suspension of pharmaceutically active particles with diameter of 5 microns or less and e.g. HFA-227 propellant in another vessel; and then combining the excipient solution and the homogenized suspension of pharmaceutical active (i.e. the two vessels are effectively in “fluid communication”; wherein the pharmaceutical active can be e.g. formoterol (i.e. a beta agonist) and a beta-agonist can be combined with a corticosteroid; and wherein the excipient solution and the homogenized suspension of pharmaceutical active are substantially free of alcohol and water (i.e. polar solvents/co-solvents) (abstract; paragraphs 0002, 0010, 0013, 0014, 0016-0018, 0021, 0023, 0033; Table 1).
Govind et al. disclose a method of making a stable pharmaceutical formulation suitable for pMDI administration comprising combining HFA-227, 0.05-0.35 wt% PEG, polyvinylpyrrolidone, formoterol fumarate dihydrate, and budesonide in a vessel; wherein the pharmaceutical actives are in microparticle form, and the formulation exhibits excellent physical stability with minimal to no flocculation or sedimentation (abstract; paragraphs 0004, 0005, 0007, 0009, 0013, 0031, 0036, 0069).
Errington discloses i) that the primary propellant in pMDIs is a gas at room temperature; and ii) that the pressure-filling process is the most prevalent technique for manufacturing pMDIs in the industry, and involves the propellant being held in a 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Sawant et al. do not explicitly disclose that the pharmaceutical active is specifically the combination of formoterol fumarate dihydrate and budesonide, and that the propellant (e.g. HFA-227) that is mixed with the pharmaceutical active, before combining with the excipient solution, is in the vapor-phase. These deficiencies are cured by the teachings of Govind et al. and Errington.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Sawant et al., Govind et al., and Errington, outlined supra, to devise Applicant's claimed method. 
Sawant et al. disclose a method of making a stable aerosol pharmaceutical formulation comprising making an excipient solution in one vessel comprising 0.05-1 wt% PEG200 or PEG400 (i.e. low-molecular weight poly(ethylene oxide)),  polyvinylpyrrolidone, and HFA-227 propellant; making a homogenized suspension of pharmaceutically active particles with diameter of 5 microns or less and e.g. HFA-227 propellant in another vessel; and then combining the excipient solution and the homogenized suspension of pharmaceutical active (i.e. the two vessels are effectively in “fluid communication”; wherein the pharmaceutical active can be e.g. formoterol (i.e. a beta agonist) and a beta-agonist can be combined with a corticosteroid; wherein the et al. disclose that a stable pharmaceutical formulation suitable for pMDI administration can be made by combining HFA-227, 0.05-0.35 wt% PEG, polyvinylpyrrolidone, formoterol fumarate dihydrate, and budesonide in a vessel; wherein the pharmaceutical actives are in microparticle form, and the formulation exhibits excellent physical stability with minimal to no flocculation or sedimentation;  since anyone of ordinary skill in the art would know that a vapor is a substance in the gas phase at a temperature lower than its critical temperature, and that a vapor is readily condensed into a liquid by applying pressure without reducing the temperature, and since Errington discloses the pressure-filling process is the most prevalent technique for manufacturing pMDIs in the industry, and involves the propellant being held in a pressurized vessel in liquid form, and driven under pressure into a drug-containing composition being held in another vessel; one of ordinary skill in the art would thus be motivated to fill the first vessel containing active with the excipient solution held under pressure in a second vessel (i.e. the HFA-227 is in solution under pressure and thus is clearly in the liquid form) via pressure filling to 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that the 37 CFR 1.132 Declaration of Stephen Stein concludes that “neither Sawant nor Errington disclose a method where the pharmaceutically active agent is contacted with less than 5% liquid propellant based on the total mass in the first vessel”, that “all references to the combination of the active pharmaceutical ingredient and the propellant refer to homogenization to form the solution or the fact that the suspension is a homogenous suspension”, and that “homogenization is a process that is used with liquids, not gases”, and takes place is a “homogenizer” (i.e. a “piece of laboratory equipment”), and, further, that none of the cited references or the combination thereof “disclose a step of mixing the pharmaceutically active substance with the vapor-phase hydrofluoroalkane propellant in a first vessel that is substantially free of liquid-state propellant”. 
The Examiner, however, would like to point out the following:
1. Sawant, the cited primary reference, expressly discloses that their pMDI is an aerosol. An aerosol is a suspension of active particles in a gas medium. In the case of pMDI, the gas medium can be, and typically is, a propellant. An aerosol can in fact be a homogenous suspension, i.e. a homogenous suspension of active particles in a gas-state propellant medium. Applicant’s finding that Sawant states that “all references to the combination…refer to homogenization to form the solution or the fact that the suspension is a homogenous suspension does not exclude an aerosol. 
2. In stark contrast to Applicant’s assertion, the Sawant method is not limited merely to the step of homogenization in a homogenizer to form a liquid solution. Upon completion of the homogenization step, the composition is not kept in the homogenizer, and the homogenizer is not equivalent to the “first vessel”. Moreover, Sawant never expressly discloses or even reasonably suggests that at no point during the method of manufacturing the aerosol pMDI can the propellant not be in the gas state in one of the vessels. This flies in the face of Applicant’s presumption that the entire method of Sawant requires all propellant to strictly remain in the liquid state, until the very end, when presumably the aerosol is formed when most or all the liquid-state propellant instantaneously and somewhat magically transforms to gas-state propellant. This is simply not the case. Nothing at all in Sawant forbids the existence of gas-state propellant until the very end of the method. 
absolutely correct in their assertion that “homogenization is a process that is used with liquids, not gases”, and thus that the homogenization step and the immediate product of the homogenization step are limited to liquid propellant, once the homogenized suspension is transferred from the homogenizer to the mixing vessel, Sawant does not appear to place any limitations whatsoever on keeping the propellant in the liquid state. On the contrary, one of ordinary skill in the art would recognize, as Errington points out, that “the primary propellant in pMDIs is a gas at room temperature”. The mixing vessel appears to be kept at ambient conditions (i.e. room temperature), under which conditions the propellant is in the gas state. Indeed, this interpretation is consistent with the goal of the method as a whole, which is the production of an aerosol, in which the active particles are suspended in gas-phase propellant. Hence, one of ordinary skill in the art would understand that this said vessel in Sawant contains active particles suspended in HFA in the gas phase (i.e. the “vapor phase”). 
4. Applicant never addresses this point, i.e. that while the propellant may be in the liquid state during the homogenization step, the propellant goes into the gas state after transfer to the mixing vessel. Rather, Applicant continues to merely assert that the propellant is a liquid during the homogenization process. As just noted, however, when the composition is transferred from the homogenizer to the mixing vessel, the propellant can be in the gas state, and since the mixing vessel appears to be at ambient 
5. In stark contrast to Applicant’s last point, the claims do not necessarily require “a step of mixing the pharmaceutically active substance with the vapor-phase hydrofluoroalkane propellant in a first vessel that is substantially free of liquid-state propellant”. This is a gross mischaracterization. Rather, the claims provide that the first vessel with the active particles and the vapor phase propellant is already present. The claims thus do not exclude the step of homogenization of the active particles in liquid propellant and then transferring the homogenized suspension to another vessel at 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617